ORDER

PER CURIAM.
Plaintiffs, certain condominium owners in the Westmoor Place Condominium development, brought action against the defendants complaining about the management of the condominium and the conduct of elections for the Board of Managers. In their petition, Plaintiffs alleged breach of fiduciary duty, self-dealing, conflict of interest, and fraud. Plaintiffs also sought to pierce the condominium veil, brought an action for accounting, and sought certain declarations, restitution, and other injunc-tive relief. After trial, the court denied Plaintiffs’ claims in their entirety, and entered judgment in favor of the defendants. Plaintiffs appeal, alleging in part, that the trial court erred (1) in finding that they lacked standing to cause board members to make restitution to the condominium; (2) in finding that the Board of Managers had ratified certain alleged self-dealing transactions; (3) in finding no fraud by defendants in managing the condominium; and (4) in denying claims for loss of value due to defendants’ misconduct.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).